      Case 1:21-cv-00921-JLC Document 27 Filed 08/02/21 Page 1 of 9


                                                                                               8/02/2021

                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



 PABLO RAVAZZANI,                                        Civil Action No. 1:21-cv-00921-JLC
                                  Plaintiff
        v.                                               [PROPOSED] STIPULATED
                                                         CONFIDENTIALITY AND
 MAISON DE PAPILLON LLC; EN AVANCE                       PROTECTIVE ORDER
 CORP.,
                      Defendants




JAMES L. COTT, U.S.M.J.:

       WHEREAS, all the parties to this action (collectively the “Parties” and individually a

“Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil

Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

       WHEREAS, the Parties, through counsel, agree to the following terms; and

       WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action,

       IT IS HEREBY ORDERED that any person subject to this Order—including without

limitation the Parties to this action (including their respective corporate parents, successors,

and assigns), their representatives, agents, experts and consultants, all third parties providing

discovery in this action, and all other interested persons with actual or constructive notice of

this Order—will adhere to the following terms, upon pain of contempt:

       1.      With respect to “Discovery Material” (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as



                                              Page 1
      Case 1:21-cv-00921-JLC Document 27 Filed 08/02/21 Page 2 of 9




“Confidential” pursuant to this Order, no person subject to this Order may disclose such

Confidential Discovery Material to anyone else except as this Order expressly permits:

       2.        The Party or person producing or disclosing Discovery Material (“Producing

Party”) may designate as Confidential only the portion of such material that it reasonably and

in good faith believes consists of:

            a) previously non-disclosed financial information (including without limitation

               profitability reports or estimates, percentage fees, design fees, royalty rates,

               minimum guarantee payments, sales reports, and sale margins);

            b) previously non-disclosed material relating to ownership or control of any non-

               public company;

            c) previously non-disclosed business plans, product-development information, or

               marketing plans;

            d) any information of a personal or intimate nature regarding any individual; or

            e) any other category of information this Court subsequently affords confidential

               status.

       3.        With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility; and (b)

producing for future public use another copy of said Discovery Material with the confidential

information redacted.

       4.        A Producing Party or its counsel may designate deposition exhibits or portions

of deposition transcripts as Confidential Discovery Material either by: (a) indicating on the


                                             Page 2
      Case 1:21-cv-00921-JLC Document 27 Filed 08/02/21 Page 3 of 9




record during the deposition that a question calls for Confidential information, in which case

the reporter will bind the transcript of the designated testimony in a separate volume and mark

it as “Confidential Information Governed by Protective Order;” or (b) notifying the reporter

and all counsel of record, in writing, within 30 days after a deposition has concluded, of the

specific pages and lines of the transcript that are to be designated “Confidential,” in which case

all counsel receiving the transcript will be responsible for marking the copies of the designated

transcript in their possession or under their control as directed by the Producing Party or that

person’s counsel. During the 30-day period following a deposition, all Parties will treat the

entire deposition transcript as if it had been designated Confidential.

       5.       If at any time before the trial of this action a Producing Party realizes that it

should have designated as Confidential some portion(s) of Discovery Material that it

previously produced without limitation, the Producing Party may so designate such material

by so apprising all prior recipients in writing. Thereafter, this Court and all persons subject to

this Order will treat such designated portion(s) of the Discovery Material as Confidential.

       6.       Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

       7.      Where a Producing Party has designated Discovery Material as Confidential,

other persons subject to this Order may disclose such information only to the following

persons:

            a) the Parties to this action, their insurers, and counsel to their insurers;

            b) counsel retained specifically for this action, including any paralegal, clerical,

                or other assistant that such outside counsel employs and assigns to this matter;


                                              Page 3
      Case 1:21-cv-00921-JLC Document 27 Filed 08/02/21 Page 4 of 9




            c) outside vendors or service providers (such as copy-service providers and

                document-management consultants) that counsel hire and assign to this matter;

            d) any mediator or arbitrator that the Parties engage in this matter or that this

                Court appoints, provided such person has first executed a Non-Disclosure

                Agreement in the form annexed as an Exhibit hereto;

            e) as to any document, its author, its addressee, and any other person indicated on

                the face of the document as having received a copy;

            f) any witness who counsel for a Party in good faith believes may be called to

                testify at trial or deposition in this action, provided such person has first

                executed a Non-Disclosure Agreement in the form annexed as an Exhibit

                hereto;

            g) any person a Party retains to serve as an expert witness or otherwise provide

                specialized advice to counsel in connection with this action, provided such

                person has first executed a Non-Disclosure Agreement in the form annexed as

                an Exhibit hereto;

            h) stenographers engaged to transcribe depositions the Parties conduct in this

                action; and

            i) this Court, including any appellate court, its support personnel, and court

                reporters.

       8.      Before disclosing any Confidential Discovery Material to any person referred

to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order to such

person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit hereto

stating that he or she has read this Order and agrees to be bound by its terms. Said counsel


                                            Page 4
      Case 1:21-cv-00921-JLC Document 27 Filed 08/02/21 Page 5 of 9




must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

opposing counsel either before such person is permitted to testify (at deposition or trial) or at

the conclusion of the case, whichever comes first.

       9.      In accordance with paragraph II.G of this Court’s Individual Practices, any

party filing documents under seal must simultaneously file with the Court a letter brief

and supporting declaration justifying – on a particularized basis – the continued sealing of

such documents. The parties should be aware that the Court will unseal documents if it is

unable to make “specific, on the record findings . . . demonstrating that closure is essential to

preserve higher values and is narrowly tailored to serve that interest.” Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

       10.     The Court also retains discretion whether to afford confidential treatment to any

Discovery Material designated as Confidential and submitted to the Court in connection with

any motion, application, or proceeding that may result in an order and/or decision by the Court.

All persons are hereby placed on notice that the Court is unlikely to seal or otherwise afford

confidential treatment to any Discovery Material introduced in evidence at trial, even if such

material has previously been sealed or designated as Confidential.

       11.     In filing Confidential Discovery Material with this Court, or filing portions of

any pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

the Confidential Court Submission.


                                             Page 5
      Case 1:21-cv-00921-JLC Document 27 Filed 08/02/21 Page 6 of 9




       12.     Any Party who objects to any designation of confidentiality may at any time

before the trial of this action serve upon counsel for the Producing Party a written notice stating

with particularity the grounds of the objection. If the Parties cannot reach agreement promptly,

counsel for all affected Parties will address their dispute to this Court in accordance with

paragraph II.B. of this Court’s Individual Practices.

       13.     Any Party who requests additional limits on disclosure (such as “attorneys’ eyes

only” in extraordinary circumstances), may at any time before the trial of this action serve upon

counsel for the recipient Parties a written notice stating with particularity the grounds of the

request. If the Parties cannot reach agreement promptly, counsel for all affected Parties will

address their dispute to this Court in accordance with paragraph II.B of this Court’s Individual

Practices.

       14.     Recipients of Confidential Discovery Material under this Order may use such

material solely for the prosecution and defense of this action and any appeals thereto, and not

for any business, commercial, or competitive purpose or in any other litigation proceeding.

Nothing contained in this Order, however, will affect or restrict the rights of any Party with

respect to its own documents or information produced in this action.

       15.     Nothing in this Order will prevent any Party from producing any Confidential

Discovery Material in its possession in response to a lawful subpoena or other compulsory

process, or if required to produce by law or by any government agency having jurisdiction,

provided that such Party gives written notice to the Producing Party as soon as reasonably

possible, and if permitted by the time allowed under the request, at least 10 days before any

disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose




                                              Page 6
      Case 1:21-cv-00921-JLC Document 27 Filed 08/02/21 Page 7 of 9




compliance with the subpoena, other compulsory process, or other legal notice if the Producing

Party deems it appropriate to do so.

       16.     Each person who has access to Discovery Material designated as Confidential

pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent

disclosure of such material.

       17.     Within 60 days of the final disposition of this action – including all appeals –

all recipients of Confidential Discovery Material must either return it – including all copies

thereof – to the Producing Party, or, upon permission of the Producing Party, destroy such

material – including all copies thereof. In either event, by the 60-day deadline, the recipient

must certify its return or destruction by submitting a written certification to the Producing Party

that affirms that it has not retained any copies, abstracts, compilations, summaries, or other

forms of reproducing or capturing any of the Confidential Discovery Material.

Notwithstanding this provision, the attorneys that the Parties have specifically retained for this

action may retain an archival copy of all pleadings, motion papers, transcripts, expert reports,

legal memoranda, correspondence, or attorney work product, even if such materials contain

Confidential Discovery Material. Any such archival copies that contain or constitute

Confidential Discovery Material remain subject to this Order.

       18.     This Order will survive the termination of the litigation and will continue to be

binding upon all persons to whom Confidential Discovery Material is produced or disclosed.

       19.     This Court will retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.




                                              Page 7
     Case 1:21-cv-00921-JLC Document 27 Filed 08/02/21 Page 8 of 9




SO STIPULATED AND AGREED.


By: /s/ Nathaniel A. Kleinman      By: /s/ J.R. Skrabanek, Esq.

Nathaniel A. Kleinman              J.R. Skrabanek, Esq.
MCCULLOCH KLEINMAN LAW             THOMPSON & SKRABANEK, PLLC
Attorneys for Plaintiff            Attorneys for Defendants
501 Fifth Avenue, Suite 1809       42 W. 38th Street, Suite 1002
New York, New York 10017           New York, NY 10018
Tel: (212) 355-6050                Tel: (646) 568-4280

DATED: New York, New York          DATED: New York, New York
      July 30, 2021                       July 30, 2021



SO ORDERED.


        August 2, 2021
Dated: _________________           _______________________________
                                   James L. Cott
       New York, New York          United States Magistrate Judge




                                  Page 8
      Case 1:21-cv-00921-JLC Document 27 Filed 08/02/21 Page 9 of 9




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK



 PABLO RAVAZZANI,                                        Civil Action No. 1:21-cv-00921-JLC
                                  Plaintiff
        v.                                               NON-DISCLOSURE
                                                         AGREEMENT
 MAISON DE PAPILLON LLC; EN AVANCE
 CORP.,
                      Defendants




       I, _______________________________, acknowledge that I have read and understand

the Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at

the conclusion of the litigation I will return all discovery information to the Party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court

for the Southern District of New York for the purpose of any issue or dispute arising hereunder

and that my willful violation of any term of the Protective Order could subject me to

punishment for contempt of Court.


                                                          ______________________________
                                                            Dated:




                                              Page 9
